DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Bennett et al. (US 20050080523, hereinafter Bennett) in view of Hall et al. (US 20180154777, hereinafter Hall). 
Regarding claims 1 and 7, Bennett teaches a method of controlling an automatic drive vehicle and an automatic drive vehicle that includes: 
at least one computer system; 
a battery that supplies power to operate the at least one computer system; and 
a temperature sensor configured to measure a temperature of the battery (See at least Bennett: Fig. 1; Para. 0038),
the method comprising the steps of: 
the at least one computer system acquiring the temperature of the battery measured by the temperature sensor (See at least Bennett: Para. 0048);
the at least one computer system determining whether to restrict automatic driving of the automatic drive vehicle (See at least Bennett: Para. 0064); and
the at least one computer system …based on the temperature of the battery (See at least Bennett: Para. 0064).
Yet, Bennett does not explicitly teach:
…switching one or more restrictions on the automatic driving…
However, in the same field of endeavor, Hall teaches:
…switching one or more restrictions on the automatic driving (See at least Hall: Para. 0062)…
It would have been obvious to one of ordinary skill in the art to include in a method of controlling an automatic drive vehicle and an automatic drive vehicle of Bennett with driving restrictions as taught by Hall since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination will prevent vehicle damage.

Claims 2 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Bennett in view of Hall, as applied to claims 1 and 7 above, and further in view of Allan (US 20160006378, hereinafter Allan).
Regarding claims 2 and 8, Bennett in combination with Hall teaches the method and the automatic drive vehicle according to claims 1 and 7. 
Yet, Bennett does not explicitly teach:
wherein when the one or more restrictions are to prevent the loss of power during the automatic driving, the automatic drive vehicle is automatically and safely operated by the power from the battery.
However, in the same field of endeavor, Allan teaches:
wherein when the one or more restrictions are to prevent the loss of power during the automatic driving, the automatic drive vehicle is automatically and safely operated by the power from the battery (See at least Allan: Para. 0085, 0101).
It would have been obvious to one of ordinary skill in the art to include in the method and the automatic drive vehicle of Bennett in combination with Hall with prevent loss of power as taught by Allan since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination will prevent vehicle damage.

Claims 3-5 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Bennett in view of Hall and Allan, as applied to claims 2 and 8 above, and further in view of Vik et al. (US 20170240046, hereinafter Vik).
Regarding claims 3 and 9, Bennett in combination with Hall teaches the method and the automatic drive vehicle according to claims 2 and 8. 
Yet, Bennett does not explicitly teach:
wherein the one or more restrictions include restricting the running speed of the automatic driving.
However, in the same field of endeavor, Allan teaches:
wherein the one or more restrictions include restricting the running speed of the automatic driving (See at least Vik: Para. 0007).
It would have been obvious to one of ordinary skill in the art to include in the method and the automatic drive vehicle of Bennett in combination with Hall and Allan with speed limit as taught by Vik since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination will prevent vehicle damage.

Regarding claims 4 and 10, Bennett in combination with Hall, Allan and Vik teaches the method and the automatic drive vehicle according to claims 3 and 9. Bennett further teaches:
wherein an inter-terminal voltage of the battery is obtained by the at least one computer system, and switching the one or more restrictions is performed when the inter-terminal voltage becomes lower than a predetermined value (See at least Bennett: Fig. 1; Para. 0038).

Regarding claims 5 and 11, Bennett in combination with Hall, Allan and Vik teaches the method and the automatic drive vehicle according to claims 4 and 10. Hall further teaches:
wherein the one or more restrictions are imposed when the temperature of the battery exceeds a predetermined value (See at least Hall: Para. 0062).
It would have been obvious to one of ordinary skill in the art to include in the method of controlling an automatic drive vehicle and the automatic drive vehicle of Bennett in combination with Allan and Vik with temperature limit as taught by Hall since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination will prevent vehicle damage.

Claims 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Bennett in view of Hall, Allan and Vik, as applied to claims 5 and 11 above, and further in view of Bertness (US 20070069734, hereinafter Bertness).
Regarding claims 6 and 12, Bennett in combination with Hall, Allan and Vik teaches the method and the automatic drive vehicle according to claims 5 and 11. 
Yet, Bennett in combination with Hall, Allan and Vik does not explicitly teach:
wherein when the battery is replaced, a part of information stored in a storage unit of the automatic drive vehicle is rewritten.
However, in the same field of endeavor, Bertness teaches:
wherein when the battery is replaced, a part of information stored in a storage unit of the automatic drive vehicle is rewritten (See at least Bertness: Para. 0039).
It would have been obvious to one of ordinary skill in the art to include in the method and the automatic drive vehicle of Bennett in combination with Hall, Allan and Vik with information rewritten as taught by Bertness since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination will keep information up to date.

Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUFENG ZHANG whose telephone number is (469)295-9231. The examiner can normally be reached Monday to Friday 8am-5pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YUFENG ZHANG
Examiner
Art Unit 3663B



/Y.Z./Examiner, Art Unit 3663                                                                                                                                                                                                        
/TYLER J LEE/Primary Examiner, Art Unit 3663